Citation Nr: 0425174	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bipolar disorder. 

2.  Entitlement to an initial disability rating in excess of 
20 percent prior to January 31, 2002 and in excess of 40 
percent from January 31, 2002 for diabetes mellitus with 
onychomycosis.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.  

4.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

A review of the claims file reveals that service connection 
for a psychiatric disorder was denied by a January 1975 
rating.  The veteran was notified of the decision in February 
1975 but did not initiate an appeal.  In an October 1993 
decision, the RO denied service connection for a nervous 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD).  The veteran appealed the denial of 
the claim for service connection for PTSD but did not 
initiate an appeal of the decision denying service connection 
for a nervous disorder or bipolar disorder.  An October 1998 
Board decision denied service connection for PTSD.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2001, the RO entered a rating decision that 
denied the veteran's application to reopen the previously 
denied claim of service connection for bipolar disorder on 
the basis of new and material evidence had not been received.  
Additionally, the RO granted service connection for Type II 
diabetes mellitus and assigned a 20 percent evaluation, 
effective July 9, 2001.  The veteran filed a notice of 
disagreement in November 2001, which contested the denial of 
the psychiatric condition.  The RO furnished the veteran a 
statement of the case in January 2002; and later that month, 
the veteran filed his substantive appeal.

In a January 2002 rating decision, the RO assigned an earlier 
effective date of December 18, 2000 for the grant of service 
connection for diabetes mellitus, re-characterized this 
disability as type II diabetes mellitus with bilateral 
peripheral neuropathy and onychomycosis, and continued the 20 
percent evaluation.  In January 2002, the veteran filed a 
notice of disagreement that contested the 20 percent rating.  
By a rating decision, dated in April 2002, the RO increased 
the evaluation for this disability from 20 percent to 40 
percent disabling, effective January 31, 2002.  Later in 
April 2002, the veteran filed a VA Form 9 that continued to 
contest the level of compensation assigned for the diabetes 
condition.  In an April 2003 rating decision, the RO re-
characterized the veteran's diabetes condition as three 
separate disabilities: (1) type II diabetes mellitus with 
onychomycosis, evaluated as 40 percent disabling; (2) 
peripheral neuropathy of the left lower extremity, evaluated 
as 20 percent disabling; and (3) peripheral neuropathy of the 
right lower extremity, evaluated as 20 percent disabling.  In 
April 2003, the RO furnished the veteran a supplemental 
statement of the case, which addressed each of the 
disabilities as a separate issue.  See Archbold v. Brown, 9 
Vet. App. 124 (1996).

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected diabetes mellitus 
and peripheral neuropathy of the bilateral lower extremities, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a video hearing at the RO in March 
2004; a copy of the transcript of the proceeding is 
associated with the claims file.  During the hearing, the 
veteran contended that his service-connected diabetes 
mellitus and associated peripheral neuropathy of the lower 
extremities prevented him from obtaining or maintaining 
employment.  The Board infers such as a claim for a total 
disability evaluation based upon individual unemployability 
(TDIU).  Accordingly, such issue is referred to the RO for 
appropriate action.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
bipolar disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 31, 2002, the veteran's 
diabetes mellitus with onychomycosis is characterized by 
insulin and oral hypoglycemic agent use and restricted diet.  

2.  For the period from January 31, 2002, the veteran's 
diabetes mellitus with onychomycosis is characterized by 
twice daily insulin use, restricted diet, and regulation of 
activities.  

3.  Peripheral neuropathy in the right and left lower 
extremities is not productive of more than slight incomplete 
paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent prior to January 31, 2002, and in excess of 40 
percent from January 31, 2002 for diabetes mellitus with 
onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2003).

2.  The criteria for an initial disability rating in excess 
of 20 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8520 (2003).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8520 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied.  

As it pertains to the duties to notify under the VCAA, by way 
of the September 2001 and April 2003 rating decision, and 
later statement of the case and supplemental statements of 
the case, the RO advised the veteran and his representative 
of the basic laws and regulations governing the claim and the 
bases for the disability ratings assigned.  Moreover, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claims, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of August 
2001,December 2001, and June 2003) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for diabetes mellitus in December 2000 and 
peripheral neuropathy due to diabetes mellitus in November 
2001.   In the August and September 2001 letters, pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claims for service connection, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  In December 2001 and 
June 2003, the veteran was advised to identify or submit 
evidence showing that residuals of his service-connected 
diabetes mellitus had increased in severity.  

For the above reasons, the Board finds that the 
aforementioned notices substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

The Board also finds that all necessary development has been 
accomplished.  In statements submitted to the RO, the veteran 
identified treatment at various VA medical centers.  The RO 
has obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations in 
November 202 and June 2003.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

VA outpatient treatment records are associated with the 
veteran's claims file.  When seen for treatment in May 1999, 
he already carried a diagnosis of diabetes mellitus.  He 
requested that prescribed glipizide be discontinued.  In 
February 2001, he was placed on glyburide, 5 milligrams per 
day.  In August 2001, the veteran reported that he was on 
glyburide, 20 milligrams per day but that his diabetes was 
not well controlled.  A physical examination of the neck, 
carotid, lymph nodes, heart, lungs and abdomen were normal.  
His sugar was 330.  He was started on metformin, 500 
milligrams a day.  

In November 2001 he reported to the Emergency Room after 
becoming dizzy and sweaty.  He reported that his blood sugar 
was 581.  He was provided an intravenous dose of insulin.  

A VA examiner reviewed the veteran medical history in 
December 2001.  The examiner noted that the veteran was now 
on insulin and had signs of mild peripheral neuropathy and 
pedal onychomycosis on his feet.  The examiner opined that 
any restriction on activity had been attributed to 
psychiatric diagnoses and treatment for potential sleep 
apnea.  A medication sheet indicated that he was using 
insulin twice a day.  

A January 2002 letter from M. R., M.D. indicated that the 
veteran's diabetes was complicated by diabetic neuropathy 
that could be quite painful.  He was insulin dependent and 
receiving Neurontin for his neuropathy.  The diabetic 
neuropathy restricted him from doing any extensive exercise.  

The veteran was afforded a VA examination in November 2002.  
Therein, he reported that he was diagnosed with diabetes in 
1997.  He currently took insulin twice a day and Neurontin 
for neuropathy.  He was on a diabetic diet.  He saw his VA 
physician every three to five months.  With respect to his 
legs, he noted a history of burning sensations in the toes 
that currently had spread to above the ankles in both feet.  
He had pins and needles sensations in the toes and numbness 
in both feet extending to his mid-calves.  He had pain on his 
feet when standing that was not relieved by sitting.  The 
pain was described as 8/10 most of the time.  Functionally, 
the veteran could not stand for longer than 10 minutes before 
being limited by pain in his legs.  The veteran stated that 
he could not walk more than 100 feet without stopping to rest 
and could not carry anything up a flight of steps.  He sat 
when showering but could dress himself without stopping.  The 
veteran had an episode of diabetic ketoacidosis in November 
2001 when his blood sugar was 500 mg%.  His weight was 
unchanged and he did not suffer from vision problems during a 
recent eye examination.  The veteran reported that he worked 
teaching adults and was in the process of obtaining an 
advanced degree in teaching.  Previously, he was employed in 
credit and banking.  

Upon physical examination, vibratory sense was decreased from 
the ankles down to the toes bilaterally.  The filament test 
was abnormal in that toes being touched were misidentified 
and some were not felt at all when touched with the filament.  
The ankles had dorsiflexion limited to 10 degrees and plantar 
flexion to 52 degrees.  The knees flexed to 118 degrees on 
the left and120 degrees on the right.  There was crepitation 
to movement on the left.  There was bilateral onychomycosis.  

In November 2002 the veteran was seen for VA treatment of 
bilateral ankle pain.  Upon physical examination there was 
onychomycosis bilaterally and tyloma of the posterior aspect 
of both heels.  On deep palpation, the pain was deep in the 
sinus tarsi area, primarily on the left ankle.  There was no 
evidence of swelling or symptoms of erythema.  His nails were 
debrided and xylocaine was injected into the left ankle.  The 
veteran reported improvement following treatment and was to 
return to the clinic in three months.  

A March 2003 note indicated the veteran's control of his 
diabetes was "likely terrible".  The examiner stressed diet 
and exercised.  His insulin regime was changed but was still 
twice daily.  

The veteran reported for another VA diabetes examination in 
June 2003.  The veteran reported that his diabetes had 
worsened since his last examination.  Although he had not 
been hospitalized for recent attacks of hypo or 
hyperglycemia, he stated that his sugars fluctuated greatly 
with little or no influence of his diet.  He had decreased 
his exercise due to symptoms of peripheral neuropathy and had 
gained weight.  He stated that he could not stand or walk for 
a period greater than 10 minutes.  He reported that tingling, 
numbness and pain in the feet had increased in the past 9-10 
months.  He reported constant pain of 7.5/10 that was 
aggravated by walking or standing.  Upon physical examination 
of the extremities there was no clubbing, cyanosis or edema.  
The nail beds were clear, but hardened and thick.  Peripheral 
pulses were 2+.  Monofilament revealed both feet were 
sensate.  Neurologically, the veteran's gait was steady.  He 
was unable to complete tandem walking due to balance 
problems.  Romberg was negative.  DTRs were +1 to 2 in the 
upper extremities, but absent in the ankles bilaterally and 
absent popliteal bilaterally.  The pertinent diagnoses were 
diabetes mellitus, type II, uncontrolled, and peripheral 
neuropathy.  



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

A.  Diabetes Mellitus with Onychomycosis

The veteran's service-connected diabetes mellitus is rated as 
20 percent disabling since December 18, 2000 and 40 percent 
disabling from January 31, 2002.  Pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes mellitus that requires insulin and a 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  

Upon review of the evidence of record, the Board finds that 
from the period from December 18, 2000 to January 30, 2002, 
the veteran's diabetes mellitus with onychomycosis is 
characterized by insulin and oral hypoglycemic agent use and 
restricted diet.  Thus, the criteria for an initial 20 
percent disability evaluation are met.  Outpatient treatment 
records, however, during this initial period, do not reflect 
that the veteran's diabetes mellitus was productive of 
regulated activities.  Moreover, the VA examination in 
December 2001 noted that any restriction on activity had been 
attributed to non-service-connected disabilities.  Thus, it 
follows, that during the period from December 18, 2000 to 
January 30, 2002, the criteria for a rating higher than 20 
percent have not been met.  The Board acknowledges that 
during this period, in November 2001, the veteran was seen in 
the Emergency Room for treatment of his diabetes.  However, 
at such time, he had not commenced using insulin to treat his 
diabetes.  Thus, the requirements for insulin usage for a 40 
percent rating were not met.  Moreover, his overall 
disability picture for this initial period is more consistent 
with the 20 percent evaluation assigned herein.  

The Board finds that subsequent to January 30, 2002, the 
criteria for a 40 percent evaluation of diabetes mellitus 
have been met.  In this respect, the RO was advised by letter 
dated January 31, 2002 that the veteran's diabetes mellitus 
was treated with insulin, was poorly controlled, and resulted 
in regulated activities.  The record further reveals that 
during the period subsequent to January 31, 2002 the 
veteran's diabetes mellitus remained poorly controlled and 
required the use of twice daily injections of insulin.  The 
veteran was encouraged to maintain a diabetic diet and 
exercise.  However, his diabetic peripheral neuropathy 
prevented him from exercising.  Hence, a 40 percent 
evaluation is warranted.  

The Board finds, however, that the criteria for a 60 percent 
or higher evaluation have not been met.  In this respect, 
while the veteran's diabetes is manifested by insulin use, 
restricted diet, and regulation of activities, there is no 
competent evidence, after January 31, 2002, that such 
resulted in episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  Moreover, the evidence 
does not show that he required bimonthly treatment of his 
diabetes mellitus or show evidence of loss of weight.  As 
such, the preponderance of the evidence is against the 
assignment of an evaluation greater than 40 percent.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
diabetes mellitus reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 40 percent on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2003).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Peripheral Neuropathy of the Right and Left Lower 
Extremities 

The veteran's right and left peripheral neuropathy of the 
lower extremities is rated as 20 percent disabling pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003) that governs the evaluation of paralysis of the 
sciatic nerve.  Under that code, an evaluation of 10 percent 
is for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  The general rating criteria 
for diseases of the peripheral nerves provide that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  

In these matters, the veteran's bilateral peripheral 
neuropathy of the lower extremities is characterized by 
subjective complaints of pain, numbness from the toes to the 
calves and limited ability to stand or walk for more than a 
few minutes at a time.  Objectively, the conditions result in 
decreased vibratory and filament sensing.  Dorsiflexion was 
limited to about half of average but flexion of the knees and 
plantar flexion were not significantly limited.  During VA 
examination in June 2003 the veteran's tandem walking was 
limited by balance problems.  

On the basis of the foregoing, the Board finds that the 
criteria for an initial 20 percent disability evaluation for 
the bilateral peripheral neuropathy have been met.  However, 
the Board finds that the criteria for an initial evaluation 
greater than 20 percent have not been met.  In this respect, 
the competent medical evidence does not show that peripheral 
neuropathy results in severe incomplete paralysis of the 
sciatic or poplitial nerve.  There was no evidence of foot 
drop or dangle.  The veteran was able to dorsiflex the ankle 
and flex the knee.  In the absence of clinical findings 
showing a significant neurologic deficit, the record does not 
provide a basis for concluding that the moderately severe 
incomplete paralysis required for the next higher rating of 
40 percent is present.  There is no other diagnostic code 
under which an increased rating might be assigned by analogy 
to disability due to some other closely related disability.  
Nor do the manifestations of peripheral neuropathy more 
nearly approximate the criteria for a rating higher than 20 
percent for either extremity.  

Accordingly, a preponderance of the evidence of record is 
against the claim for initial increased ratings for 
peripheral neuropathy of the right lower extremity and the 
left lower extremity, and the appeal must be denied.  38 
U.S.C.A. § 5107(b) 

ORDER

An initial disability rating in excess of 20 percent prior to 
January 31, 2002, and in excess of 40 percent from January 
31, 2002 for diabetes mellitus with onychomycosis is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
is denied.  


REMAND

With respect to the veteran's claim to reopen service 
connection for a bipolar disorder, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is applicable to this matter.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The VCAA and its implementing regulations also define the 
obligations of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In February 2002, the veteran reported that he was in receipt 
of Social Security disability benefits since 1993.  He noted 
that the benefits were granted as a result of his psychiatric 
disorder.  To date, the RO has yet to associate the Social 
Security award or the associated records relied upon in 
making the award with the veteran's claims file.  The United 
States Court of Appeals for Veterans Claims has held that 
while Social Security records are not controlling for VA 
determinations, they are certainly "pertinent" to the 
claim.  Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
upon remand, the RO should attempt to obtain these records.  

Additionally, and in order to ensure that all treatment 
records are associated with the claims file, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  See 38 
U.S.C.A  § 5103(b)(1) (West 2002).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

1.  The RO should send the veteran a 
letter requesting that he provide 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include evidence 
added to the record since the issuance of 
the supplemental statement of the case in 
September 2003.  

If the benefit sought on appeal remain 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



